Simonton, J.,
(charging jury.) The evidence on the part of the government, not denied by defendant, shows that one Henry Merrick is keeper of the life-saving station on Morris island, Charleston harbor, defendant being one of his crew; that all letters, official and personal, for Merrick, come to the Charleston post-office, directed to tlie care of F. Kressel, who keeps a shop in that city. When any of Merrick’s crew come to the city they call at Kressol’s for Merrick’s letters. The two letters in question were left by a letter carrier at Kressel’s, directed to “Keeper Life-saving Station, Morris Island,” care of F. Kressel. The defendant called for them, and at once opened and read them. It is charged that he had no authority to do this. Defendant denies this charge.
The attorney for defendant has requested the judge to charge the jury that, as the letters wore directed to the care of Kressel, and were delivered to Kressel, the defendant cannot be convicted under this section, as the letters had passed out of the custody of the post-offico department. Your inquiry is, to whom were these letters directed? Did the defendant open them before they were delivered to the person to whom they were directed? If, therefore, you find that these letters had been in the post-offico, or in the custody of a letter carrier, and had been left at *706Kressel’s, to be'delivered to the keeper of the life-saving station, no one had a right to break the envelope but the person to whom, not to whose care, they were directed, or some one acting under his authority to do so. The words on the letters, “In care of F. Kressel,” indicate that they were to be delivered through Kressel. They do not mean that he is the person to whom the letters were directed. The keeper of the life-saving station was the person to whom the letters were directed; and if the defendant opened them before they were delivered to him, and so opened them without authority, you can find him guilty under this section, (U. S. v. McCready, 11 Fed. Rep. 225,) if his purpose was to obstruct the correspondence, or pry out the business or secrets of thekeeper.